Exhibit 10.9

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT is entered into as of April 1, 2014, by and between Clifton
Savings Bank (the “Bank”) and Patricia Hrotko ( the “Executive”).

WHEREAS, the Bank will employ Executive in a position of importance to the
Bank’s operations and wishes to protect her position with the Bank in the event
of a change in control (as defined in this Agreement);

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1. Term of Agreement.

(a) The term of this Agreement shall commence as of April 1, 2014 (the
“Effective Date”) and expire on the first anniversary of such date, unless
otherwise extended as noted under Section 1(b) of this Agreement.

(b) On or before the first anniversary of the Effective Date, and each
anniversary of such date thereafter, the Compensation Committee of the Board of
Directors of the Bank may extend the term of the Agreement for an additional
year, so that the remaining term of the Agreement again becomes twelve
(12) months from the applicable anniversary date, unless Executive elects not to
extend the term of this Agreement by giving written notice at least thirty
(30) days prior to the applicable anniversary date. The Board of Directors will
notify Executive at least thirty (30) days prior to the applicable anniversary
date whether it has determined to extend the Agreement.

(c) Notwithstanding anything in this Section 1 to the contrary, this Agreement
shall terminate immediately if Executive or the Bank terminates Executive’s
employment prior to a Change in Control (as defined in this Agreement).

 

2. Change in Control.

(a) Upon the occurrence of a Change in Control (as defined in this Agreement)
followed at any time during the term of this Agreement by the termination of
Executive’s employment in accordance with the terms of this Agreement, other
than for Just Cause, as defined in Section 2(c) of this Agreement, the
provisions of Section 3 of this Agreement shall apply. Upon the occurrence of a
Change in Control, Executive shall have the right to elect to voluntarily
terminate her employment at any time during the term of this Agreement following
an event constituting “Good Reason.” Good Reason” means, unless Executive has
consented in writing thereto, the occurrence following a Change in Control, of
any of the following:

 

  (i)

the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a



--------------------------------------------------------------------------------

  material diminution in such status, title, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Bank or
Executive’s employer reasonably promptly after receipt of notice thereof given
by the Executive;

 

  (ii) a reduction by the Bank of the Executive’s base salary in effect
immediately prior to the Change in Control;

 

  (iii) the relocation of the Executive’s office to a location more than
thirty-five (35) miles from its location as of the date of this Agreement;

 

  (iv) the taking of any action by the Bank or successors that would materially
adversely affect the Executive’s overall compensation and benefits package,
unless such changes to the compensation and benefits package are made on a
non-discriminatory basis to all employees; or

 

  (v) the failure of the Bank to obtain the assumption in writing of the Bank’s
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Bank within thirty (30) days after a reorganization,
merger, consolidation, sale or other disposition of assets of the Bank.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of any of the following events:

 

  (i) Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation.

 

  (ii) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

2



--------------------------------------------------------------------------------

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

  (iv) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

Notwithstanding anything in this Agreement to the contrary, a “Change in
Control” shall not result from the consummation of any transaction or series of
transactions constituting a “second step conversion” of the Company and Bank
resulting in the ownership of the Bank by an entity wholly controlled by public
shareholders.

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Just Cause. The term “Just Cause” shall
mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, regulation (other than traffic violations or similar offenses), final
cease and desist order, or any material breach of any provision of this
Agreement. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Just Cause unless and until there shall have been delivered
to her a copy of a resolution duly adopted by the affirmative vote of a majority
of the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the Board
of Directors), finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct justifying termination for Just Cause and
specifying the particulars thereof in detail. Executive shall not have the right
to receive compensation or other benefits for any period after termination for
Just Cause.

 

3. Termination Benefits.

(a) If Executive’s employment is voluntarily (in accordance with Section 2(a) of
this Agreement) or involuntarily terminated within one (1) year of a Change in
Control, Executive shall receive:

 

  (i) a lump sum cash payment equal to one (1) times her annual base salary as
of his termination date. Such payment shall be made not later than five (5) days
following Executive’s termination of employment under this Section 3.

 

3



--------------------------------------------------------------------------------

  (ii) Continued benefit coverage under all Bank health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period of twelve (12) months following
Executive’s termination of employment. Said coverage shall be provided under the
same terms and conditions in effect on the date of Executive’s termination of
employment. Solely for purposes of benefits continuation under the Employee
Benefit Plans, Executive shall be deemed to be an active employee. To the extent
that benefits required under this Section 3(a) cannot be provided under the
terms of any Employee Benefit Plan, the Bank shall enter into alternative
arrangements that will provide Executive with comparable benefits.

(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) or otherwise by the Company
or the Bank constitute an “excess parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
thereto, and to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with said Section 280G. The reduction
required hereby among the Termination Benefits provided by this Section 3 shall
be made to the payments and benefits provided under this Agreement.

 

4. Notice of Termination.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).

 

5. Source of Payments.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

6. Effect on Prior Agreements and Existing Benefit Plans. This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior agreement or understanding between the Bank and Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to her without reference to this Agreement.

 

4



--------------------------------------------------------------------------------

Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.

 

7. No Attachment; Binding Effect.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

8. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

10. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

5



--------------------------------------------------------------------------------

11. Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New Jersey, without regard to principles of conflicts of law of
that State.

 

12. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

13. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

 

14. Indemnification.

The Bank shall provide Executive (including her heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and her
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by her
in connection with or arising out of any action, suit or proceeding in which she
may be involved by reason of her having been a director or officer of the
Company or the Bank (whether or not she continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.

 

15. Successors to the Bank and the Company.

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank would be required to perform if no such succession or assignment had
taken place.

 

6



--------------------------------------------------------------------------------

16. Required Provisions.

In the event any of the provisions of this Section 16 are in conflict with the
terms of this Agreement, this Section 16 shall prevail.

(a) The Board of Directors may terminate Executive’s employment at any time, but
any termination by the Bank, other than termination for Just Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while its contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

(e) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of the Bank (i) by the director of the Office of the
Comptroller of the Currency (the “OCC”) or her or her designee (the “Director”),
at the time the OCC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director, at the time the Director
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of Executive that have already vested, however,
shall not be affected by such action.

(f) Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

7



--------------------------------------------------------------------------------

17. Section 409A of the Code.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with subparagraph (b) of this
Agreement below. In no event shall Executive, directly or indirectly, designate
the calendar year of payment.

(b) If, when separation from service occurs, Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 3(a)(i) of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury
Section 1.409A-1(b)(9)(iii)), the Bank or the Company will make the maximum
severance payment possible in order to comply with an exception from the six
month requirement and make any remaining severance payment under Section 3(a)(i)
of this Agreement to Executive in a single lump sum without interest on the
first payroll date that occurs after the date that is six (6) months after the
date on which Executive separates from service.

(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 3(a)(ii) of this Agreement it
is not possible to continue coverage for Executive and her dependents, or
(y) when a separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if any of the continued
insurance coverage or other benefits specified in Section 3(a)(ii) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank or the Company shall pay to Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit had Executive’s
employment not terminated. The lump-sum payment shall be made thirty (30) days
after employment termination or, if Section 17(b) of this Agreement applies, on
the first payroll date that occurs after the date that is six (6) months after
the date on which Executive separates from service.

 

8



--------------------------------------------------------------------------------

(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Clifton Savings Bank has caused this Agreement to be
executed and its seal to be affixed hereunto by a duly authorized officer, and
Executive has signed this Agreement on the date first written above.

 

ATTEST: CLIFTON SAVINGS BANK

/s/ Bart D’Ambra

By:

/s/ Paul M. Aguggia

Corporate Secretary For the Entire Board of Directors WITNESS: EXECUTIVE

/s/ Janemarie Kovarcik

/s/ Patricia Hrotko

Patricia Hrotko

 

10